DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed 17 June 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the information supplied with respect to the foreign references cited is insufficient since the drawings have not been included.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The U.S. references and one foreign reference in the information disclosure statement filed 28 May 2020 and the U.S. reference in the information disclosure statement filed 17 June 2021 have been lined through because they are duplicates of references in the information disclosure statement filed 13 December 2019.  These references have been considered in the 2019 information disclosure statement.

Drawings
The drawings are objected to because some of the lines are not uniformly thick and well defined and many of the reference numerals therein are unclear.  Additionally, see the discussion with respect to the chassis unit and machine frame in the 112(a) rejection, below.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 

Specification
The disclosure is objected to because it lacks section headings (“Background of the Invention,” “Detailed Description,” etc.).  Appropriate correction is required.
The abstract of the disclosure is objected to because it contains awkward descriptions (see the 112 rejections, below) and is a run-on type sentence.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for chassis assembly, height adjusting assembly and frame, does not reasonably provide enablement for a height-adjustable chassis unit supported on the machine frame.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  
A chassis includes at least a base support structure; in this instance, at least the track assemblies and support structure connected thereto; however, what is and is not included within the recitation of the “chassis assembly” and “chassis unit” are not clear.  The frame (12) can be considered part of the chassis, but is at least supported there on.  Because it is the frame which has a height that is adjustable, the recitation of the chassis being height-adjustably supported on the frame appears to be opposite of the configuration shown.  This may be a translation error (note the 112(b) rejections, below).  In the present state, the claims cannot be properly examined on the merits, since it is unclear what is and is not intended to be claimed and it is unclear what is and is not within the scope of the claims.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
The recitation, “longitudinal members disposed spaced from each other transversely to a machine longitudinal direction extending substantially in the machine longitudinal direction” (lines 2-4) is awkward since the members are parallel to the longitudinal direction.  The examiner suggests, “longitudinal members positioned parallel to a machine longitudinal direction and spaced from each other transversely to said longitudinal direction,” for example.  Lines 5-7 have similarly awkward recitations, as are the recitations regarding the roller rotational axis in lines 8-9.
	The multiple recitations of “and/or” in each of claims 2 and 21 makes the scopes of the claims unclear.
Claim 3 recites the limitation "the assigned longitudinal member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The scope of “caterpillar” (claims 7 and 8) is unclear; i.e., it is not clear if an articulated construction vehicle is fully commensurate with the recitations, or if something else is intended.
Regarding claims 9, 10, 13 and 21, “is assigned” is awkward and indefinite. 
	Recitations of “in such a way” are narrative and indefinite.
	Each recitation of “it” must be replaced by a positive recitation of a specific element due to the equivocal nature of the term.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application 16/715,158 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are generally broader versions of the ‘158 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
As discussed above, the claims cannot be properly examined on the merits in their present form.  The lack of any prior art rejection is not an indication of allowable subject matter. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach soil processing machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671